ON MOTION TO DISMISS APPEAL
REYNOLDS, J.
In this case the transcript does not contain any evidence or statement of facts; nor does it contain the certificate of the judge or clerk that the transcript contains all the evidence on which the case was tried. There is no assignment of errors nor other means by which the. correctness of the judgment can be examined into.
The appeal must be dismissed.
Longer vs. Pugeau, 3 Mart. (O. S.) 221.
Robb vs. Mart, 5 Mart. (N. S.) 89.
Allain vs. Preston, 5 La. 478.
Nettleton vs. Stephens, 6 La. 164.
Garritson vs. His Creditors, 8 La. 518.
Haydel vs. Webre, 10 La. 37.
LeBlanc vs. Viel, 12 La. 33.
Bogereau vs. Armstrong, 15 La. 144.
Healy vs. Wagner, 19 La. 91.
Charbonnet vs. Dupasseur, 27 La. Ann. 105.
For the above reasons it is ordered, ad judged and decreed that the appeal be and the same is hereby dismissed.